DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed on January 20, 2020 does not fully comply with the requirements of 37 CFR 1.98(b) because:  the NPL citations fail to meet the requirements of 37 CFR 1.98(b)(5) as they lack dates of publication.  Since the submission appears to be bona fide, applicant is given ONE (1) MONTH from the date of this notice to supply the above mentioned omissions or corrections in the information disclosure statement.  NO EXTENSION OF THIS TIME LIMIT MAY BE GRANTED UNDER EITHER 37 CFR 1.136(a) OR (b).  Failure to timely comply with this notice will result in the above mentioned information disclosure statement being placed in the application file with the noncomplying information not being considered.  See 37 CFR 1.97(i).
Drawings
Figures 1-4 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: the disclosure is objected to because the way the headings are set forth in the specification (in italics and not in all caps) makes it difficult to easily ascertain where each portion of the specification begins.  Additionally, not all portions of the specification are delineated with proper headings, and there is no specific section for a brief description of all the drawings in a single place.  Please see the below paragraphs discussing the suggested arrangement and content of the specification.  
Additionally, on page 9, line 25 of the specification, and again on page 12, line 4, it is unclear what “and illustrated in [1] and [2]” refers to.  Are these the references set forth on pages 7-8 of the specification?  Are they equations (1) and (2) as set forth on page 2 of the specification?  Clarification within the specification as to what [1] and [2] mean in each instance is required.
Appropriate correction is required.
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification 
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.

(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A COMPACT DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB). 
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821-1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on compact disc or as a text file via the Office electronic filing system (EFS-Web.)
Content of Specification 
TITLE OF THE INVENTION: See 37 CFR 1.72(a) and MPEP § 606. The title of the invention should be placed at the top of the first page of the specification unless the title is provided in an application data sheet. The title of the invention should be brief but technically accurate and descriptive, preferably from two to seven words. It may not contain more than 500 characters. 
(b) CROSS-REFERENCES TO RELATED APPLICATIONS: See 37 CFR 1.78 and MPEP § 211 et seq.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT: See MPEP § 310.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT. See 37 CFR 1.71(g).
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A COMPACT DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB): The specification is required to include an incorporation-by-reference of electronic documents that are to become part of the permanent United States Patent and Trademark Office records in the file of a patent application. See 37 CFR 1.52(e) and MPEP § 608.05. See also the Legal Framework for EFS-Web posted on the USPTO website (www.uspto.gov/patents-application-process/filing-online/legal-framework-efs-web) and MPEP § 502.05
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR. See 35 U.S.C. 102(b) and 37 CFR 1.77.
(g) BACKGROUND OF THE INVENTION: See MPEP § 608.01(c). The specification should set forth the Background of the Invention in two parts:
Field of the Invention: A statement of the field of art to which the invention pertains. This statement may include a paraphrasing of the applicable U.S. patent classification definitions of the subject matter of the claimed invention. This item may also be titled “Technical Field.”
(2) Description of the Related Art including information disclosed under 37 CFR 1.97 and 37 CFR 1.98: A description of the related art known to the applicant and including, if applicable, references to specific related art and problems involved in the prior art which are solved by the applicant’s invention. This item may also be titled “Background Art.”
(h) BRIEF SUMMARY OF THE INVENTION: See MPEP § 608.01(d). A brief summary or general statement of the invention as set forth in 37 CFR 1.73. The summary is separate and distinct from the abstract and is directed toward the invention rather than the disclosure as a whole. The summary may point out the advantages of the invention or how it solves problems previously existent in the prior art (and preferably indicated in the Background of the Invention). In chemical cases it should point out in general terms the utility of the invention. If possible, the nature and gist of the invention or the inventive concept should be set forth. Objects of the invention should be treated briefly and only to the extent that they contribute to an understanding of the invention.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S): See MPEP § 608.01(f). A reference to and brief description of the drawing(s) as set forth in 37 CFR 1.74.
(j) DETAILED DESCRIPTION OF THE INVENTION: See MPEP § 608.01(g). A description of the preferred embodiment(s) of the invention as required in 37 CFR 1.71. The description should be as short and specific as is necessary to describe the invention adequately and accurately. Where elements or groups of elements, compounds, and processes, which are 
(k) CLAIM OR CLAIMS: See 37 CFR 1.75 and MPEP § 608.01(m). The claim or claims must commence on a separate sheet or electronic page (37 CFR 1.52(b)(3)). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. There may be plural indentations to further segregate subcombinations or related steps. See 37 CFR 1.75 and MPEP 608.01(i)-(p).
(l) ABSTRACT OF THE DISCLOSURE: See 37 CFR 1.72(b) and MPEP § 608.01(b). The abstract is a brief narrative of the disclosure as a whole, as concise as the disclosure permits, in a single paragraph preferably not exceeding 150 words, commencing on a separate sheet following the claims. In an international application which has entered the national stage (37 CFR 1.491(b)), the applicant need not submit an abstract commencing on a separate sheet if an abstract was published with the international application under PCT Article 21. The abstract that appears on the cover page of the pamphlet published by the International Bureau (IB) of the World Intellectual Property Organization (WIPO) is the abstract that will be used by the USPTO. See MPEP § 1893.03(e).
(m) SEQUENCE LISTING: See 37 CFR 1.821-1.825 and MPEP §§ 2421-2431. The requirement for a sequence listing applies to all sequences disclosed in a given application, whether the sequences are claimed or not. See MPEP § 2422.01.
Claim Objections
Claims 1-2 are objected to because of the following informalities:  in line 2 of claim 1 and in line 3 of claim 2, the acronym “I-FOG” is not clearly defined by each claim.  Appropriate correction is required.
The examiner notes that defining the acronym in claim 1 would obviate the objection for claim 2.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
Regarding claim 1, the claim sets forth an “optical phase modulating scheme of a MIOC (Multi Integrated Optical Circuit) of an interferometer type I-FOG fiber optic gyroscope . . .”.  However, it is not clear exactly what kind of claim is being set forth by this optical phase modulating scheme.  Is it a method?  Is it an apparatus?  A manufacture?  A composition of 
	Further regarding claim 1, the addition of the word “type” to an otherwise definite expression (in this case, “of an interferometer type I-FOG fiber optic gyroscope”) extends the scope of the expression so as to render it indefinite.  See Ex parte Copenhaver, 109 USPQ 118 (Bd. Pat. App. & Inter. 1955) and MPEP 2173.05(b).
 	Further regarding claim 1, the phrase “with closed loop feedback control with digital modulation and demodulation approach” as found in lines 2-3 is an example of the idiomatic English issue set forth above.  This quoted limitation is not clear, as while “closed loop feedback control” is clear, it is not clear what is meant by “with digital modulation and demodulation approach”, leading to the expression being indefinite. 
Claim 1 recites the limitation "said modulation scheme" in line 4 of the claim.  There is insufficient antecedent basis for this limitation in the claim.  Is this modulation scheme the same as the “modulating scheme” set forth by line 1 of the claim?  Or is it a different modulation scheme?
Claim 1 recites the limitation "the light propagation time τ" in lines 5-6 of the claim.  There is insufficient antecedent basis for this limitation in the claim.  What light propagation time τ is being referred to here?  Additionally, it is not clear what this light propagation time specifically refers to.  Is this the time for light to propagate the fiber optic coil of the sensitive element one time?  A plurality of times?
Claim 2 recites the limitation “optical phase modulating scheme of a MIOC of a gyroscope according to claim 1” in lines 1-2 of the claim.  However, the use of “a MIOC” and “a gyroscope” is unclear; does this mean that this is the same MIOC and same gyroscope from 
Claim 2 recites the limitation "the ΔΦR phase shift produced by the Sagnac effect" in lines 2-3 of the claim.  There is insufficient antecedent basis for this limitation in the claim.  First, what does “the ΔΦR phase shift” refer to?  The fact that the variable ΔΦR is undefined adds to the lack of clarity of the limitation.  Additionally, what does “the Sagnac effect” refer back to?  As this is the first time a Sagnac effect is mentioned in the claims, there is no antecedent basis for “the Sagnac effect”.
Claim 2 further recites the limitation “in an I-FOG sensor” in line 3 of the claim.  It is unclear what “an I-FOG sensor” refers to.  Is this the same as the I-FOG fiber optic gyroscope set forth in claim 1?  Is it a sensor or detector of that gyroscope?  Or a different sensor or gyroscope entirely?
Claim 2 further recites “is corrected with an εR error measure” in line 3 of the claim.  However, this limitation is unclear, because the variable εR is undefined beyond being an “error measure”.  What is this error measure?  How is it determined?  How is the error measure applied?  And is the period τ set forth in line 4 of the claim the same as the light propagation time from line 1 of the claim?  Or is this a different period?  Additionally, it is unclear how the phase shift is corrected with what appears to be a time period.
Claim 3 recites the limitation “optical phase modulating scheme of a MIOC of a gyroscope according to claim 1” in lines 1-2 of the claim.  However, the use of “a MIOC” and “a gyroscope” is unclear; does this mean that this is the same MIOC and same gyroscope from claim 1?  Or, because of the article “a”, are these different MIOCs and gyroscopes than the MIOC and fiber optic gyroscope of claim 1?

Claim 3 further recites the limitation “in an I-FOG sensor” in lines 2-3 of the claim.  It is unclear what “an I-FOG sensor” refers to.  Is this the same as the I-FOG fiber optic gyroscope set forth in claim 1?  Is it a sensor or detector of that gyroscope?  Or a different sensor or gyroscope entirely?
Claim 3 further recites “is corrected with an εG error measure” in line 3 of the claim.  However, this limitation is unclear, because the variable εG is undefined beyond being an “error measure”.  What is this error measure?  How is it determined?  How is the error measure applied?  And is the period τ set forth in line 3 of the claim the same as the light propagation time from line 1 of the claim?  Or is this a different period?  Additionally, it is unclear how the modulation channel gain is corrected with what appears to be a time period.
Claim 4 recites the limitation “optical phase modulating scheme of a MIOC of a gyroscope according to claim 1” in lines 1-2 of the claim.  However, the use of “a MIOC” and “a gyroscope” is unclear; does this mean that this is the same MIOC and same gyroscope from claim 1?  Or, because of the article “a”, are these different MIOCs and gyroscopes than the MIOC and fiber optic gyroscope of claim 1?
Claim 4 recites the limitation "the control frequency of the sensitive element consisting of a fiber optic coil of a given length is increased by a factor of two" in lines 2-3 of the claim.  There is insufficient antecedent basis for this limitation in the claim.  First, what control frequency is being set forth here?  As this is the first time a control frequency is set forth in the 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to an “optical phase modulating scheme”, and this scheme does not clearly fall into at least one of the four categories of patent eligible subject matter recited in 35 U.S.C. 101 (process, machine, manufacture, or composition of matter).  Additionally, with the way the claims are structured, it is unclear whether method steps or apparatus limitations are set forth in each claim after the phrase “characterized in that”.  As a result, one having ordinary skill in the art cannot ascertain what statutory category of invention the claimed scheme represents, and the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Examiner Note
The closest prior art of record is shown in US 2015/0009595 to Lefevre et al.; US 2015/0116723 to Lefevre et al.; and US 2016/0231120 to Guattari, each of which discloses a fiber gyroscope system with modulation schemes.  Both ‘595 (see paragraph 0180 and various Figures) and ‘723 (see paragraph 0231 and various Figures) disclose four-level modulation schemes, while ‘120 discloses a separate modulation scheme (see Figures 5, 8, and 9).  As a result, the prior art does not appear to teach the 8-level modulation scheme set forth by the instant claims.  However, due to the nature of the rejections set forth above under 35 USC 112(b) and, in particular, 35 USC 101 (due to the lack of any claims that are in a proper statutory class of invention), any definitive statement on the allowability of the claims is precluded at this time.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See US Pat. 5,530,545 to Pavlath, which discloses a two-level modulation scheme in a fiber optic gyroscope.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael A. Lyons whose telephone number is (571)272-2420.  The examiner can normally be reached on Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Michael A Lyons/Primary Examiner, Art Unit 2877                                                                                                                                                                                                        March 16, 2021